ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_04_FR.txt. 350

OPINION INDIVIDUELLE DE M. PARRA-ARANGUREN

[Traduction]

La quatrième exception préliminaire du Nigéria — La détermination des
Etats «affectés» par la décision de la Cour est une question qui relève du fond
— Elle ne peut être laissée aux Parties; c'est à la Cour d'en décider — La déci-
sion, à la phase de la compétence, selon laquelle les intérêts du Tchad ne sont
pas affectés exclut la possibilité de son éventuelle intervention ultérieure en
vertu de l'article 62 du Statut de la Cour — L’exception n'a pas, dans les cir-
constances de l'espèce, un caractère exclusivement préliminaire.

1. Jai voté contre l’alinéa 1 d) du dispositif de l’arrêt rejetant la qua-
trième exception préliminaire soulevée par le Nigéria pour les raisons sui-
vantes.

2. Dans sa quatrième exception préliminaire, le Nigéria dit que la
Cour ne devrait pas déterminer en l’espèce l’emplacement de la frontière
dans le lac Tchad, dans la mesure où cette frontière constitue le tripoint
Nigéria-Cameroun-Tchad dans le lac Tchad ou est constituée par celui-ci,
parce que sa localisation affecte un Etat tiers, la République du Tchad.
Le Nigéria déclare aussi que la question soulevée par son exception ne
change rien à la situation que cet aspect

«relève de la compétence de la Cour (par analogie avec le principe
énoncé dans l’affaire de l’Or monétaire pris à Rome en 1943, arrêt,
C.ILJ Recueil 1954, p. 32, tel que la Cour l’a appliqué tout récem-
ment dans l'affaire du Timor oriental (Portugal c. Australie), arrêt,
CI J Recueil 1995, p. 90) ou [que] la requête [soit] recevable (par
analogie avec l’affaire du Cameroun septentrional, C..J Recueil
1963, p. 32)» (exceptions préliminaires de la République fédérale du
Nigéria, p. 84, par. 4.11).

3. La question des Etats tiers «affectés» par la décision sur le fond a
été examinée par la Cour dans l’arrêt qu’elle a rendu le 26 novembre 1984
en l’affaire relative aux Activités militaires et paramilitaires au Nicaragua
et contre celui-ci (Nicaragua c. Etats-Unis d’ Amérique), compétence et
recevabilité. A cette occasion, la Cour a dit que:

«c’est la une question qui touche des points de substance relevant du
fond de l’affaire: de toute évidence, la question de savoir quels Etats
pourraient être «affectés» par la décision au fond n’est pas en soi
juridictionnelle» (C.J. Recueil 1984, p. 425, par. 76).

4. Je souscris aux principes énoncés dans la phrase citée ci-dessus.
Japprouve par conséquent le paragraphe 78 de Parrét dans lequel il est
dit que les revendications que fait valoir le Nigéria sur Darak et des iles

79
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. PARRA-ARANGUREN) 351

environnantes pourraient mener à une nouvelle détermination de l’empla-
cement du tripoint Nigéria-Cameroun-Tchad dans le lac Tchad et que ces
revendications ne sauraient être examinées au fond par la Cour au pré-
sent stade de la procédure.

5. Je ne saurais toutefois accepter la déclaration qui figure à la fin du
paragraphe 78, dans laquelle il est conclu que la Cour pourra, le moment
venu, prendre sa décision sur la nouvelle détermination du tripoint Nigé-
ria-Cameroun-Tchad «sans se prononcer sur les intérêts du Tchad, comme
elle va le montrer ci-après». Cette déclaration va clairement à l’encontre
de la jurisprudence de la Cour établie dans l’affaire du Nicaragua telle
que citée plus haut et que je considère comme bien fondée. En consé-
quence, à mon avis, il n’est pas possible pour la Cour, à ce stade de la
procédure, de décider si une nouvelle détermination du tripoint Nigéria-
Cameroun-Tchad dans le lac Tchad peut être ou non effectuée «sans se
prononcer sur les intérêts du Tchad».

6. Le paragraphe 79 de l’arrêt indique une nouvelle fois que la demande
présentée par le Cameroun tendant à

«préciser définitivement la frontière entre elle [la République du
Cameroun] et la République fédérale du Nigéria du lac Tchad à la
mer» (requête additionnelle, par. 17 f)) est susceptible d’affecter le
tripoint, c’est-à-dire le point où les frontières du Cameroun, du
Nigéria et du Tchad se rejoignent»;

et, pour démontrer pourquoi les intérêts juridiques de la République du
Tchad ne sont pas affectés ia Cour déclare: |

«Toutefois, la demande tendant à ce que soit précisée la frontière
entre le Cameroun et le Nigéria du lac Tchad à la mer n’implique pas
que le tripoint pourrait s’écarter de la ligne constituant la frontière
entre le Cameroun et le Tchad. Ni le Cameroun ni le Nigéria ne
contestent le tracé actuel de cette frontière au centre du lac, tel que
décrit dans le «document technique de la démarcation des fron-
tières» mentionné au paragraphe 65 ci-dessus. ... Procéder à une
nouvelle détermination du point où la frontière entre le Cameroun et
le Nigéria rejoint celle entre le Tchad et le Cameroun ne pourrait
conduire en l’espèce qu’au déplacement du tripoint le long de la ligne
de la frontière, dans le lac, entre le Tchad et le Cameroun. Ainsi, les
intérêts juridiques du Tchad, en tant qu’Etat tiers non partie à l’ins-
tance, ne constituent pas l’objet de la décision à rendre sur le fond de
la requête du Cameroun; dès lors, l’absence du Tchad n’empéche
nullement la Cour de se prononcer sur le tracé de la frontière entre le
Cameroun et le Nigéria dans le lac.»

7. Ainsi que la Cour l’a dit dans l’arrêt qu’elle a rendu le 26 novembre
1984 en l'affaire du Nicaragua, «[i]l est certain que la détermination
des Etats «affectés» ne peut être laissée aux parties; c’est à la Cour d’en
décider» (Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’ Amérique), compétence et recevabilité,

80
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. PARRA-ARANGUREN) 352

arrêt, C.I.J Recueil 1984, p. 425, par. 75). Par conséquent, à mon avis,
ce n’est pas au Cameroun et au Nigéria qu’il appartient de décider si les
intérêts de la République du Tchad sont ou non affectés, comme on le
suggère au paragraphe 79 de l’arrêt.

8. Je suis d’accord avec la déclaration qui figure au paragraphe 79
selon laquelle «les intérêts juridiques du Tchad, en tant qu’Etat tiers non
partie à l’instance, ne constituent pas l’objet de la décision à rendre sur le
fond de la requête du Cameroun»; mais je ne saurais accepter que, à ce
stade de la procédure, la Cour puisse se prononcer sur la question de
savoir si les intérêts de la République du Tchad sont «affectés» par la
détermination du tripoint Nigéria-Cameroun-Tchad dans le lac Tchad et,
dans l’affirmative, dans quelle mesure. Une telle détermination est une
question qui relève du fond, comme la Cour l’a décidé en l’affaire du
Nicaragua, parce que «ce n’est qu’à partir du moment où les grandes
lignes de son arrêt se dessineraient qu’elle [la Cour] pourrait déterminer
quels Etats seraient «affectés» (CZ J Recueil 1984, p. 425, par. 75).

9. Je souscris au paragraphe 81 de l’arrêt, qui indique que «([l]a ques-
tion de savoir s’il faudra effectivement déplacer l’emplacement du tri-
point dans le lac Tchad par rapport à la position où il se situe actuelle-
ment sera résolue lorsque la Cour aura rendu son arrêt sur le fond».
Partant, il m’est très difficile de comprendre comment la Cour, à ce stade
de l'instance, peut aussi dire dans ce même paragraphe qu’un déplace-
ment éventuel et indéterminé du tripoint Nigéria-Cameroun-Fchad dans
le lac Tchad «serait sans conséquence pour le Tchad».

10. Conformément à l’article 62 du Statut, «[IJorsqu’un Etat estime
que, dans un différend, un intérêt d’ordre juridique est pour lui en cause,
il peut adresser à la Cour une requête, à fin d’intervention». En consé-
quence, en déclarant que les intérêts de la République du Tchad ne sont
pas affectés par la détermination du tripoint Nigéria-Cameroun-Tchad
dans le lac Tchad, comme elle le fait aux paragraphes 78, 79 et 81 de
l'arrêt, la Cour exclut en même temps toute intervention éventuelle de la
République du Tchad à un stade ultérieur de la présente affaire opposant
le Cameroun et le Nigéria. À mon avis, c’est là une décision tout à fait
surprenante, en particulier parce que la Cour n’a pas la moindre idée de
ce que peut être le point de vue de la République du Tchad sur la ques-
tion.

11. Dans l’arrêt du 26 novembre 1984 rendu en l’affaire du Nicaragua,
cité plus haut, la Cour a examiné en particulier la réserve faite par les
Etats-Unis lorsque ceux-ci ont déposé leur déclaration en vertu de la
clause facultative, dans laquelle ils ont dit que la déclaration ne s’ap-
plique pas aux différends résultant d’un traité multilatéral à moins que
toutes les parties au traité que la décision concerne soient également
parties à l'affaire soumise à la Cour; et elle a dit:

«puisqu'il n’est plus possible d’ordonner la jonction des exceptions
préliminaires au fond depuis la revision du Règlement de 1972, la
Cour n’a d’autre choix que d’appliquer l’article 79, paragraphe 7, de

81
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. PARRA-ARANGUREN) 353

son Règlement actuel, et de déclarer que l’objection tirée de la
réserve relative aux traités multilatéraux figurant dans la déclaration
d'acceptation des Etats-Unis n’a pas, dans les circonstances de
l'espèce, un caractère exclusivement préliminaire et qu’en consé-
quence rien ne s’oppose à ce que la Cour connaisse de l’instance
introduite par le Nicaragua dans sa requête du 9 avril 1984» (Acti-
vités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), compétence et recevabilité,
arrêt, C.I.J. Recueil 1984, p. 425-426, par. 76).

12. Les motifs énoncés par la Cour à l’occasion de cette affaire sont
applicables à la quatrième exception préliminaire présentée par le Nigé-
ria, qui soutient que la Cour ne devrait pas déterminer en l’espèce
l'emplacement de la frontière dans le lac Tchad dans la mesure où cette
frontière constitue le tripoint Nigéria-Cameroun-Tchad dans le lac Tchad
ou est constituée par celui-ci, parce que sa localisation affecte directement
uñ Etat tiers, la République du Tchad. En conséquence, à mon avis, la
Cour aurait dû dire que l’exception n’a pas, dans les circonstances de
l’espèce, un caractère exclusivement préliminaire.

(Signé) Gonzalo PARRA-ARANGUREN.

82
